Citation Nr: 0105681	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  95-12 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 10 
percent disabling.

2.  Evaluation of service-connected left thigh scar, 
evaluated as 10 percent disabling from October 26, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from May 1949 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1995 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for residuals of a gunshot wound of the 
left thigh, and denied service connection for left hip and 
left rib disabilities as secondary to the service-connected 
residuals of a gunshot wound of the left thigh.  In December 
1999, the Board denied the claims of service connection for 
left hip and left rib disabilities and remanded the remaining 
rating issue for further evidentiary development.  In October 
2000, the RO granted a separate 10 percent rating for a left 
thigh scar, effective from October 26, 1994.  (Since the 
issue previously developed for the Board's review 
contemplated all residual disability from the left thigh 
wound, which presumably included any scarring, the Board 
finds that the rating for the scar is one which must now be 
considered by the Board in its review of wound residuals.)

The Board, by the December 1999 decision, denied service 
connection for left hip and left rib disabilities on the 
basis that the claims were not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist a claimant in developing a 
claim that was not well grounded.  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 

Stat. 2096, 2099-2100 (2000).  It also applies to any denial 
that became final during the period beginning July 14, 1999, 
if such denial was issued because the claim was not well 
grounded, and a timely motion for review is made.  Id.


REMAND

As stated above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new law applies to 
the current appeal, and contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The RO has not yet considered the veteran's claims in 
the context of the new law.  Nor has the veteran had an 
opportunity to prosecute his claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand these rating matters to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, the scheduling and conduct of another examination.  
Specifically, the Board notes that the appeal was previously 
remanded so that an examiner could provide an opinion as to 
the functional loss experienced by the veteran in terms 
consistent with the old and new rating criteria used to 
evaluate the veteran's muscle injury, as well as the criteria 
used for rating scars.  This was not done.

The RO attempted to comply with the Board's December 1999 
remand by scheduling the veteran for VA examinations in May 
and June 2000.  However, it appears that notice of these 
examinations was not mailed to the veteran's last known 
address of record.  Correspondence from the veteran dated 
through May 1995, 

including his VA Form 9, identified a certain address, but a 
statement in support of claim submitted by the veteran in 
October 1998 identifies a different address.  It appears that 
this latter address is the most recent one provided by the 
veteran.  However, despite this change in address, none of 
VA's post-remand correspondence, including the notification 
of the scheduling of a VA examination, was mailed to the last 
known address.  See 38 C.F.R. §§ 3.1(q), 3.103(f) (2000) (a 
veteran is to be notified at his last known address of 
record); also see 38 C.F.R. § 19.31 (2000).  

Consequently, in order to complete the development sought in 
the prior remand, and to comply with the requirements now set 
forth in the Veterans Claims Assistance Act of 2000, further 
action by the RO is required.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance); Bernard, supra.

This appeal is REMANDED for the following actions:

1.  The veteran should be contacted at 
his last known address of record, as 
reflected in the October 1998 statement 
in support of claim, and should be 
allowed to supplement the record on 
appeal.  If there remains a question as 
to the veteran's whereabouts, his 
representative should be asked to aid in 
an investigation into the veteran's 
correct address.  The RO must review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

Such development should include, but is 
not limited to, obtaining and 
associating with the record all 
treatment records identified by the 
veteran.

2.  The veteran should be contacted at 
his last known address of record, and 
scheduled for a VA orthopedic evaluation 
to determine the extent of his service-
connected gunshot wound.  The examiner 
should review the entire claims folder 
and provide an opinion as to all symptoms 
attributable to service-connected 
disability.  Thereafter, clinical 
findings should be elicited so that the 
old and new rating criteria may be 
applied.  See 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.50, 4.51, 4.54, 4.55, 4.56, 
4.73, Diagnostic Code 5314 (1996); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2000).  Specifically, the 
examiner should provide an opinion as to 
whether the injury to Muscle Group XIV 
results in "slight," "moderate," 
"moderately severe," or "severe" 
disability as these terms are defined 
under both old and new rating criteria.  
As to any scarring, the examiner should 
identify the location of each scar and, 
as to each scar identified, provide a 
separate opinion as to whether that scar 
is poorly nourished and with repeated 
ulceration, or tender and painful on 
objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 
(2000).  If scarring causes any 
functional impairment beyond that caused 
by muscle injury, such impairment should 
be described in detail.  All findings and 
opinions should be set forth in detail 
and reconciled with all other opinions of 
record, including the observations made 
at the July 1996 VA peripheral nerve 
examination.


3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should then 
review the claims, under old and new 
rating criteria where appropriate.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (adjudication of the claim must 
include consideration of both the old and 
new criteria and the criteria most 
favorable to the veteran's claim must be 
used).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran should fail to report for the 
examination without good cause, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2000) 
and their effect on the veteran's claims.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


